FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ABRAHAM JUAREZ-CHAVEZ, AKA                       No. 13-71490
Abraham Juarez, AKA Abraham Abraham
Juarez,                                          Agency No. A087-188-569

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Abraham Juarez-Chavez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion for a continuance and ordering


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
him removed to Mexico. We have jurisdiction under 8 U.S.C. § 1252. We dismiss

the petition for review.

      We lack jurisdiction to review Juarez-Chavez’s unexhausted contention that

because his conviction for cocaine possession has been dismissed he is now

eligible for relief from removal, Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010), and we do not consider the extra-record materials that Juarez-Chavez

submitted with his briefs, see 8 U.S.C. § 1252(b)(4)(A) (the court’s review is

limited to the administrative record); see also Fisher v. INS, 79 F.3d 955, 963 (9th

Cir. 1996) (en banc) (to have additional documents considered, petitioner must file

a motion to reopen with the agency).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      13-71490